DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.
Response to Amendment
This Office Action in response to the amendments filed in the RCE on February 15, 2021, as directed by the Final Rejection on November 26, 2020. The previous rejections under 35 U.S.C 102 and 103 are withdrawn as necessitated by amendment, and due to the reasoning below.
Allowable Subject Matter
Claims 1-28 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art may be seen as Tolmie (U.S Publication No. 2015/0233879 A1) and Acker (U.S Publication No. 2015/0273175 A1) and Acker (U.S Publication No. 2015/0320951 A1) and Cutler (U.S Patent No. 4,619,269 A). 
Cutler discloses an apparatus (16, see Fig. 3) configured to facilitate monitoring of gas in a therapeutic gas delivery system (entirety of Fig. 2 and 3, also see Abstract, Fig. 2) with a catalytic sensor (52, see Col. 6 lines 30 - 45; oxygen sensor 52 is a catalyst sensor because comprises of zirconium oxide tube that acts as catalyst similar to a Nernst cell); the gas delivery system comprising a pressure generator (18) having an inlet (25) and an outlet (12), and a gas delivery flow path (see Figs. 1 and 2, the flow path defined by 19 and conduits 12 and 13) configured to communicate the gas between the pressure generator and a subject (see Fig. 1-3); the apparatus comprising:

a delivery port (28, see Figs. 1 and 2) formed by the receiver body configured to receive a portion of gas obtained from the gas delivery system that has passed through the pressure generator outlet and guide the received portion of gas toward the catalytic sensor (see Figs. 1 and 2; the delivery port as seen in both of these figures are formed by the receiver body and extending out the receiver body to connect to the valve 14; Additionally, a portion of the portion of gas that enters 28 is guided to the catalytic sensor by tube 40); and
a return port (38) formed by the receiver body configured to exhaust the received portion of gas from the receiver body, the return port coupled to the gas delivery system such that the exhausted gas is returned to the gas delivery system through the pressure generator inlet without flowing through the gas delivery flow path (see Figs 1 and 2; the return port delivers the exhausted gas back into the inlet of the ventilator through conduit 25).
However, Cutler is silent regarding wherein the received portion of gas within the receiver body is through the catalytic sensor. The device of Cutler receives a portion of gas at 28, and a portion of that portion is guided through the catalytic sensor, but the entirety of the received portion at 28 is not guided through the catalytic sensor and instead is immediately returned to the return port 38. Additionally, the return port 38 does not exhaust the received portion of the gas that is guided through the catalytic sensor. Any gas that passes through the catalytic sensor 52 of Cutler is exhausted to ambient, and is not returned to the breathing circuit.
The devices of Acker and Tolmie similarly exhaust the gas that pass through the catalytic sensor towards ambient, and do not return the received portion of the gas that passes through the catalytic sensor to the return port and back to the gas delivery flow path. There is no teaching or suggestion to reroute the exhaust port back to the return port to reintroduce the gas from the catalytic sensor back to the gas delivery flow path. Though other forms of oxygen sensors, such as electrochemical sensors, may return gas back to the inspiratory circuit, catalytic sensors can degrade and must be replaced to maintain 
Similar arguments can be made for independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785